FILED
                            NOT FOR PUBLICATION                               JUL 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50355

               Plaintiff - Appellee,              D.C. No. 3:08-cr-00363-DMS

  v.
                                                  MEMORANDUM *
JOSE RICO-CARRILLO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jose Rico-Carrillo appeals from the 57-month sentence imposed following

his guilty-plea conviction for attempted entry after deportation, in violation of

8 U.S.C. § 1326, and making a false claim to United States citizenship, in violation

of 18 U.S.C. § 911. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rico-Carillo contends that the district court procedurally erred at sentencing

by failing to explicitly address his argument that the 16-level crime of violence

enhancement under the Sentencing Guidelines reflects unsound policy by the

Sentencing Commission because it is not tied by empirical research to any factor

relevant to sentencing. The record reflects that the district court considered Rico-

Carrillo’s arguments and did not procedurally err. See United States v. Carty, 520

F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    09-50355